Citation Nr: 9936230	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  91-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include Post-Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
June 1969 and from August 1969 to March 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for PTSD.

The veteran's claim was before the Board in February 1995 and 
again in April 1996.  


FINDING OF FACT

The record includes a diagnosis of PTSD, and the claim for 
service connection for PTSD is plausible.


COCLUSION OF LAW

The record includes evidence establishing a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 1110, 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In this case, the veteran served in Vietnam, and he has been 
treated at VA facilities with a psychiatric diagnoses 
including PTSD.  The evidence of record is sufficient to make 
the claim plausible and, therefore, well grounded.


ORDER

As the claim for service connection for PTSD is well 
grounded, the appeal to this extent is allowed subject to 
further action as discussed below.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Although the veteran's claim has been remanded on two other 
occasions, it must be remanded once again.  In its April 1996 
remand, the Board asked the RO to obtain morning reports for 
a three month period from the National Archives and Records 
Administration.  Although such morning reports were provided 
in May 1998, they reflect duty in a different company than 
the one in which the veteran served.  

The veteran's DA-20 shows that he was in Company C while 
serving in Vietnam with a maintenance batalion.  The RO 
correctly took notice of this in their request for the 
morning reports.  However, the morning reports that were 
obtained in May 1998 are for Headquarters and Company A, and 
not for Company C.  Accordingly, the veteran's claim must be 
remanded once again in order to obtain the morning reports 
for the period in question from Company C.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted 
above, the RO attempted to comply with the Board's request 
regarding obtaining the morning reports of the veteran's; 
however, the morning reports from the wrong company were 
provided.  Therefore, the veteran's claim must be remanded 
once again in order to obtain the morning reports of the 
veteran's company (Company C) for the period from April 1970 
to August 1970. 

In its April 1996 remand, the Board also requested that the 
RO make a request to the United States Army and Joint 
Services Environmental Support Group (ESG) (now known as U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) to corroborate the veteran's claimed stressors.  
This was to be done regardless of whether the requested 
morning reports verified the veteran's alleged stressors or 
not.  Accordingly, after the aforementioned morning reports 
have been obtained, the RO must make a request to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR)) to corroborate the veteran's claimed stressors, 
with such request and response documented in the claims 
folder.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
psychiatric disorder that have not 
already been associated with the claims 
folder.

2.  The RO should request morning reports 
(DA Form 1) for the period from April 
1970 to August 1970.  The RO should 
directly request them from the Director, 
National Archives and Records 
Adminstration (NARA), Attn: NCPMA-O, 9700 
Page Boulevard, St. Louis, Missouri 
63132.  Specifically, the RO must obtain 
the morning reports of Company C of the 
723rd Maintenance Battalion.  

3.  Using all information that can be 
obtained from the veteran and the morning 
reports, the RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  The 
RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents to include daily journals, 
operational reports, lessons learned 
documents, combat operations after action 
reports, or unit histories.  Any response 
received from USASCRUR should be made 
part of the record.

4.  Following the completion of the 
preceding steps, the RO must make 
determinations, based upon review of the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, the 
identity or nature of each specific 
stressor or stressor in service.  In any 
event, the RO must specify 
exactly which stressor or stressors in 
service, if any, it has determined are 
established by the evidence of record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record. 

5.  If, the RO determines that the 
evidence of record establishes the 
existence of a stressor or stressors in 
service, the RO should then arrange for 
the veteran to be examined by a VA 
psychiatrist  in order to determine the 
diagnoses of all psychiatric disorders 
that are currently present.  The RO must 
specify for the examiner the stressor or 
stressors to which it has determined that 
the veteran was exposed to in service, 
and the examiner must be instructed to 
consider only those events in determining 
whether the veteran currently has PTSD.  
The examination report should reflect 
review by the examiner of all pertinent 
information in the claims folder.  If 
PTSD is currently present, the examiner 
should specify (1) whether each stressor 
specified by the RO was of sufficient 
gravity to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
a diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor or stressors in service whose 
existence has been established by the RO.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, including psychological testing 
and evaluation, should be accomplished as 
part of this 
examination.  Copies of the contents of 
the claims folder and a copy of this 
REMAND must be made available to the 
examiner for their review in conjunction 
with the examination.

6.  The RO should then review the record 
in order to ensure that all of the above 
actions have been completed.  When the RO 
is satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the RO under all 
applicable statutes and regulations, 
including 38 C.F.R. § 3.304(f) (1998). 

7.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim of entitlement 
to service connection for a psychiatric 
disability, to include PTSD.  In the 
event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






